Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to the Double Patenting rejections have been considered but Examiner notes that the terminal disclaimer has not been received.  Therefore, Examiner maintains the rejections (see rejection below). 
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. 

Applicant’s first argument is quoted below:
“Applicant respectfully disagrees and traverses these rejections. Reichel fails to disclose or suggest, either explicitly or inherently, "a physical element, having a total metal content less than 50% by weight," as recited in amended independent claim 9. These features are disclosed, by way of non-limiting example, e.g. in paragraphs [0074], [0076] and [0090] of the specification, describing the use of insulating or inert materials and electrically conductive paths or tracks across the suspended element with a metal content less than 50% by weight. In contrast, Reichel discloses a metal plate-shaped oscillating element connected to at least two metal spring elements. See paragraphs [0007] and [0020] in Reichel.”

In response to the argument above, Examiner would like to point out that even though Reichel does not explicitly state “a physical element, having a total metal content less than 50% by weight” as claimed, Reichel at paragraph [0020] states that “the oscillating element differs, for example, from known sensor arrays in which the oscillating body consists, for example, of a semiconductor (silicon) or an insulator on In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  (See rejection below).

Applicant’s second argument is quoted below:
“In contrast, with Reichel's sensor device, the geometry and physical properties of the metal plate-shaped oscillating element cannot be configured without affecting that of the electrically conductive path carrying the actuating signal, or vice-versa. Further, Reichel specifically teaches "A metal oscillating element should be understood as meaning that the oscillating body itself (i.e. the oscillating structural element as a whole)  Attorney Docket No.: 12215.0001-02000consists substantially (i.e. apart from a possibly present passivating layer) of a metal. In this way, the oscillating element differs, for example, from known sensor arrays in which the oscillating body consists, for example, of a semiconductor (silicon) or an insulator on which conductor tracks have to be separately applied". This teaching in Reichel incontrovertibly supports the fact that Reichels oscillating element is specifically designed to be an all-metallic device and not an element "having a total metal content less than 50% by weight" as recited in amended independent 

In response to the argument above, see response to the first argument above.  In addition and as a further evidence, see Day et al. (U.S. 2011/0129929 at paragraph [0118] describing a resonant beam member comprising polymeric materials such as polyester) and Meurville et al. (U.S. 2011/0124985 A1 at paragraph [0060] describing viscosimetric biosensor for monitoring analyte levels comprising a flexible membrane made of a polymer such as a polyimide film) in which all provide evidence of a sensor having oscillating element made of polymeric materials.  See also additional references included in the attached PTO-892 form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 5 of U.S. Patent No. 9,909,968 and over claims 1 – 12 of U.S. Patent No. 9,518,905 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to encompass the same invention (i.e. a method of determining one or more properties or changes in properties of a fluid sample comprising placing the fluid sample in a chamber comprising a physical element capable of oscillating in-plane, out-of-plane and combinations thereof, oscillating the physical element at one or more oscillation frequencies, measuring characteristics of one or more oscillations of the physical element and determining properties of the fluid sample).  Therefore, independent claim 9 including all the dependent claims thereof are rejected in view of claims listed above (see also claim-to-claim mapping below).

Claims of Instant Application (15/873275)
U.S. Patent No.            (9,909,968 B2)
U.S. Patent No.            (9,518,905 B2)
9
1, 5
1,10,12
10
1,2,5
11
11
5
10
12
5
12
13
1
2
14
N/A
9
15
1, 5
1,10,12
16
5
12


In addition, claims 9 – 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6 of copending Application No. 16/779,956 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims of Instant Application (15/873275)
Copending Application (16/779,956)
9
1,12,15
10
13
11
15
12
8, 16
14
8,16
15
16
16
16



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9 - 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/023642 A1 to Erwin Reichel et al. Christian et al. (hereinafter “Reichel”) in view of U.S. Patent Application Publication No. 2010/0015649 A1 to Day (hereinafter “Day”).
Note: For translation convenience of Reichel, Examiner is using the corresponding U.S. Patent Application Publication No. 2012/0152001 A1 of Reichel et al..
 
Regarding Claim 9, Reichel teaches a method of determining one or more properties or changes in properties of a fluid sample (see abstract, see paragraphs [0001] and [0017]), the method comprising:
placing the fluid sample in a chamber comprising a physical element capable of oscillating (see paragraphs [0007], [0020] – [0026] describing the sensor element 10 comprising an oscillating element 12 as shown in Fig. 1 in which viscous liquid is immersed or the liquid surrounds the sensor 10, see also paragraphs [0033] – [0035] 
oscillating the physical element (12) at one or more oscillation frequencies (see paragraphs [0018], [0025] – [0026] describing different oscillating frequencies being used in the system thru the two opposite contact electrodes 14); 
inducing at least one acoustic field in the fluid sample (see magnet 11 at Figs. 1, 4, that induces magnetic field (i.e. acoustic field being induced) see paragraphs [0023] – [0026]); 
measuring one or more characteristics of one or more oscillations of the physical element (see paragraphs [0026] - [0028] describing measuring the oscillating amplitude of the oscillating element 12 in order to evaluate the damping of the system which is used in the determination of the viscosity of the fluid, therefore the amplitude can be considered as the one of the characteristics of the oscillations as claimed), the oscillation being one of in-plane, out-of-plane, and combinations thereof (see paragraphs [0024], [0030], [0033] and [0037] - [0039] in-plane, out-of-plane oscillating 
determining one or more properties or changes in properties of the fluid sample using one or more of the measured oscillation characteristics (see paragraphs [0024], [0030], [0033] and [0037] - [0039] in-plane, out-of-plane oscillating mode measurement at different frequencies in order to determine viscosity, density or both).  
Even though the embodiment of Fig. 1 may be construed as not explicitly showing or describing a chamber being formed to place the fluid sample in, it would be obvious to one having ordinary skill in the art to recognize a chamber being formed between the substrate and the oscillating member where the liquid surrounds the sensor as described at paragraph [0026].  
In addition, the second embodiment of Reichel at Fig. 4 shows a bore 16 that holds the liquid being evaluated.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the embodiment of Figs. 3 and 4 into Fig. 1 since the embodiments ca be used in combination (see paragraph [0039]).
Even though Reichel uses a physical element 12 that is capable of oscillating and consisting a metal membrane as described at paragraph [0020], Reichel does not explicitly teach the physical element 12 having a total metal content less than 50% by weight.  However, Reichel at the end of paragraph [0020] describes that Reichel’s invention differs “from known sensor arrays in which the oscillating body consists, for example, of a semiconductor (silicon) or an insulator on which conductor tracks have to be separately applied”.  Therefore, Reichel does indicate that it is known to use sensors 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the known sensor with oscillating body consisting of a semiconductor or insulator material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
In addition, Day, in the field of monitoring density and/or viscosity of a test sample, teaches that it is known to use resonating beams formed within a sensor element that can be of any suitable inert material such as silicon, gold, platinum or steel depending on the application required (see paragraphs [0020], [0021], and [0151]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use inert material of Day into Reichel in order to allow the resonating member to efficiently and effectively resonate or oscillate as compared to a metal material thus improving overall accuracy of the system.

Regarding Claim 10, Reichel teaches wherein the measured oscillation characteristic is chosen from amplitude, phase, frequency, quality factor, and combinations thereof (see paragraphs [0026] - [0028] describing measuring the oscillating amplitude of the oscillating element 12 in order to evaluate the damping of the system which is used in 

Regarding Claim 11, Reichel teaches wherein the property of the fluid sample is chosen from viscosity, viscoelasticity, density, and combinations thereof (see paragraph [0039]).  

Regarding Claim 12, Reichel teaches wherein the fluid sample is comprised of one or more analytes (see paragraphs [0002], [0003], [0007] and [0025] describing measuring properties of liquids in general, Newtonian fluids, non-Newtonian fluids and viscous fluids, see also Figs. 2a, 2b).  

Regarding Claim 13, Reichel teaches at least one of the acoustic field having a penetration depth (see abstract describing the magnetic field lines penetrating the oscillating element). 
Reichel does not explicitly teach wherein at least one of the acoustic fields has a penetration depth greater than the size of at least one analyte in the fluid sample.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a penetration depth greater than the size of the analyte, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 14, Reichel teaches a fluid with analyte (see paragraphs [0002], [0003], [0007] and [0025] describing measuring properties of liquids in general, Newtonian fluids, non-Newtonian fluids and viscous fluids).
 Even though Reichel teaches viscous liquid in general, Reichel does not explicitly teach the analyte being chosen from red blood cells, platelets, fibrinogen, bacteria, and macromolecules or macromolecular complexes.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use an analyte chosen from red blood cells, platelets, fibrinogen, bacteria, and macromolecules or macromolecular complexes, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Regarding Claim 15, Reichel teaches wherein one or more properties or changes in properties of at least one analyte in the fluid sample is determined (see Fig. 2b showing relationship between the damping factor and the viscosity-density product for different liquids (i.e. analytes)), using one or more of the measured properties or changes in properties of the fluid sample and optionally one or more of the measured oscillation characteristics of the physical element (see paragraphs [0028] – [0029]).

Regarding Claim 16, Reichel teaches wherein the property of the analyte is chosen from size, shape, concentration, mechanical properties, and combinations thereof (see paragraph [0029]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 forms submitted previously.  See also PTO-892 form accompanying this office action, which includes the following references.
Djakov et al. (U.S. 2008/0028837 A) teaches a fluid probe used to detect a property of a fluid including a flexible element comprising polyimide and gold films and/or other plastic polymers.
Meurville et al. (U.S. 2011/0124985 A1) teaches viscosimetric sensor for monitoring an analyte level in fluids comprising flexible membrane made of a polymer such as polyimide film.
Pace et al. (U.S. 9,038,443 B1) describing thin plates that are suspended forming a resonator structure made of silicon, graphene, or silicon nitride as described at Col. 16, lines 1 – 38.
Day et al. (U.S. 2011/0129929) teaches a device and method for monitoring of a change or density and/or viscosity within a test sample comprising a resonator beam having laminates of polymeric materials such as polyester, polystyrene etc. (see paragraph [0118]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MARRIT EYASSU/Primary Examiner, Art Unit 2861